The Court asked the District Attorney if he would sent that the jury should re-consider. their verdict.. He replied in the affirmative.
Miss Smith was again called, who testified as before,, that the shawl was worth more than twenty-five dollars. *120She had given thirty dollars, and it was nearly as good as , , , , , „ . new, and would not take that for it. 3
One of the jurymen being a Merchant, was sworn, who testified that red merino shawls, as good as the one now before the Court, could be bought for thirty dollars new, that the shawl was not, in his opinion, worth more than sixteen dollars.
Upon this evidence the jury again passed upon the case, and a verdict of Petit Larceny was entered against the prisoner.